Citation Nr: 1226584	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  99-05 770	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 28, 2007. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from November 1959 to November 1963 and from February 1964 to February 1968.  He died in January 2011.  The appellant is his surviving spouse.

This matter came before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a September 2000 decision, the Board denied an initial rating higher than 50 percent for PTSD. 

The Veteran appealed the Board's September 2000 decision to the United States Court of Appeals for Veterans Claims (hereafter referred to as the Court).  As a consequence, the Board's September 2000 decision was vacated in its entirety.  In July 2004, the Board remanded the case to the RO to comply with the Court's Order.  The Board remanded the case again in November 2006 for additional development. 

The Veteran separately perfected an appeal of a January 2008 rating decision denying entitlement to TDIU.

In November 2009, the Board again denied an initial rating higher than 50 percent for PTSD prior to September 28, 2007; granted a 70 percent rating from September 28, 2007; and denied entitlement to a TDIU.  In a December 2009 rating decision, the 70 percent rating for PTSD as of September 28, 2007 was implemented.

The Veteran appealed the November 2009 Board decision to the Court, with respect to the denial of entitlement to a rating in excess of 50 percent for PTSD prior to September 28, 2007, and the denial of entitlement to a TDIU.   

In the interim, the Veteran died in January 2011.  On June 15, 2011, the Court granted the appellant's motion to be substituted for the Veteran in his appeal of the November 2009 Board decision.  

In September 2011, the Court thereafter vacated and remanded the Board's September 2009 decision.


FINDING OF FACT

On July 6, 2012, prior to the promulgation of a decision by the Board in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


